  Case 13-41085         Doc 39     Filed 01/07/19 Entered 01/07/19 09:32:22              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-41085
         Wayne H Arntsen
         Susan J Arntsen
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/21/2013.

         2) The plan was confirmed on 02/25/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/11/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $39,105.00.

         10) Amount of unsecured claims discharged without payment: $105,865.88.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-41085      Doc 39        Filed 01/07/19 Entered 01/07/19 09:32:22                      Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $18,360.00
       Less amount refunded to debtor                           $360.00

NET RECEIPTS:                                                                                   $18,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $771.97
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,771.97

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
ALTAIR OH XIII LLC              Unsecured         762.00        758.52           758.52        147.29        0.00
ALTAIR OH XIII LLC              Unsecured      4,456.00       4,588.35         4,588.35        890.96        0.00
ALTAIR OH XIII LLC              Unsecured     20,155.00     20,155.46        20,155.46       3,913.78        0.00
ALTAIR OH XIII LLC              Unsecured      2,540.00       2,542.26         2,542.26        493.66        0.00
ALTAIR OH XIII LLC              Unsecured         413.00        508.41           508.41          98.72       0.00
AMERICAN EXPRESS                Unsecured      1,577.00       1,630.20         1,630.20        316.55        0.00
AMERICAN EXPRESS                Unsecured      3,736.00       3,736.95         3,736.95        725.64        0.00
AMERICAN EXPRESS                Unsecured      2,021.00       2,095.02         2,095.02        406.81        0.00
BANK OF AMERICA                 Unsecured     16,139.00            NA               NA            0.00       0.00
CAPITAL ONE BANK USA            Unsecured         162.00        139.59           139.59          27.11       0.00
CAPITAL ONE BANK USA            Unsecured      5,518.00       5,626.17         5,626.17      1,092.49        0.00
CHASE BANK USA                  Unsecured      1,205.00            NA               NA            0.00       0.00
CHASE BANK USA                  Unsecured      1,619.00            NA               NA            0.00       0.00
CHASE BANK USA                  Unsecured     12,182.00            NA               NA            0.00       0.00
COOK COUNTY TREASURER           Secured              NA            NA               NA            0.00       0.00
CREDIT FIRST                    Unsecured         954.00        956.80           956.80        185.79        0.00
DEPT STORES NATIONAL BANK/MAC   Unsecured      1,024.00       1,079.71         1,079.71        209.66        0.00
DISCOVER BANK                   Unsecured      7,073.00       7,079.55         7,079.55      1,374.70        0.00
Henley Place Condos             Secured             0.00           NA               NA            0.00       0.00
HSBC BANK USA NA                Secured      118,819.00    118,362.87       118,362.87            0.00       0.00
LVNV FUNDING                    Unsecured         290.00        329.06           329.06          63.90       0.00
PROSPER MARKETPLACE INC         Unsecured      1,424.00       1,341.39         1,341.39        260.47        0.00
QUANTUM3 GROUP LLC              Unsecured      4,809.00       4,948.49         4,948.49        960.90        0.00
QUANTUM3 GROUP LLC              Unsecured         741.00        711.20           711.20        138.10        0.00
QUANTUM3 GROUP LLC              Unsecured      1,111.00       1,159.18         1,159.18        225.09        0.00
QUANTUM3 GROUP LLC              Unsecured         379.00        460.87           460.87          89.49       0.00
QUANTUM3 GROUP LLC              Unsecured         685.00        734.46           734.46        142.62        0.00
SPECIALIZED LOAN SERVICING      Secured       25,738.00     25,647.01        25,647.01            0.00       0.00
SPECIALIZED LOAN SERVICING      Unsecured     25,738.00            NA               NA            0.00       0.00
TITLEMAX OF ILLINOIS            Secured        1,328.00       1,336.47         1,328.00      1,328.00      96.55
TITLEMAX OF ILLINOIS            Unsecured            NA            NA              8.47           1.64       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-41085      Doc 39     Filed 01/07/19 Entered 01/07/19 09:32:22                   Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim         Claim         Claim        Principal       Int.
Name                            Class    Scheduled      Asserted      Allowed         Paid          Paid
WEBBANK/FINGERHUT            Unsecured         208.00        196.25        196.25          38.11        0.00


Summary of Disbursements to Creditors:
                                                          Claim           Principal                Interest
                                                        Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                             $144,009.88               $0.00                  $0.00
      Mortgage Arrearage                                 $0.00               $0.00                  $0.00
      Debt Secured by Vehicle                        $1,328.00           $1,328.00                 $96.55
      All Other Secured                                  $0.00               $0.00                  $0.00
TOTAL SECURED:                                     $145,337.88           $1,328.00                 $96.55

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00                $0.00                $0.00
       Domestic Support Ongoing                           $0.00                $0.00                $0.00
       All Other Priority                                 $0.00                $0.00                $0.00
TOTAL PRIORITY:                                           $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                         $60,786.36         $11,803.48                   $0.00


Disbursements:

       Expenses of Administration                         $4,771.97
       Disbursements to Creditors                        $13,228.03

TOTAL DISBURSEMENTS :                                                                     $18,000.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-41085         Doc 39      Filed 01/07/19 Entered 01/07/19 09:32:22                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
